OPINION
By THE COURT
The Common Pleas Court of Hamilton county sustained a motion to quash service of summons upon the State Board of Bar*357ber Examiners, and it is that order -which we are asked to review on this appeal. Before doing so, we are required to examine the record to determine whether the Court of Common Pleas has entered a final order or judgment, because this court’s jurisdicion is limited to reviewing judgments or final orders.
An examination of the record shows that the Common Pleas Court has not entered a dismissal of the action. It has confined its action to quashing a service of summons. This court has no jurisdiction to review that action until it is given finality by a judgment of dismissal.
A similar situation was presented in the case of Putthoff v Owens-Illinois Glass Co., No. 5431, on the docket of this court, recently decided, to the opinion in which reference is made for the reasons and authorities for our conclusion.
ROSS, PJ, HAMILTON & MATTHEWS, JJ, concur.